COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Saul Santiago Acuna v. The State of Texas

Appellate case number:      01-16-00533-CR

Trial court case number:    1445281

Trial court:                174th District Court of Harris County

       On December 29, 2016, this Court granted appellant’s motion to abate, abated and
remanded this case to the trial court to enter written findings of fact and conclusions of
law regarding the denial of appellant’s pre-trial motion to suppress his statements as
involuntary. On January 31, 2017, a compliant supplemental clerk’s record with the trial
court’s findings of fact and conclusions of law, signed on January 13, 2017, was filed in
this Court.
        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket.
       Appellant is ORDERED to file his appellate brief no later than 30 days from the
date of this order. See TEX. R. APP. P. 2, 38.6(a)(1), (d).
       The State’s appellate brief, if any, is ORDERED to be filed no later than 30 days
from the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually    Acting for the Court
Date: February 7, 2017